Case 1:19-cr-00325-WJM Document 86 Filed 10/22/19 USDC Colorado Page 1 of 5




                     IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLORADO

Criminal Case No. 19-cr-325-WJM

UNITED STATES OF AMERICA,

      Plaintiff,

v.

1. JOSE ANTONIO CORRAL,
      a/k/a “Jose Antonio Corral Vasquez,”
      a/k/a “Antonio,”
      a/k/a “Alan Valenzuela,”
      a/k/a “Alan Alejandro Gil Valenzuela,”
2. GIL SANTINI JESUS OTHON,
3. CYNTHIA DAWN ALLEN,
4. CARLTON LEROY ALLEN, and
5. ASHLEY NAOMI RANEE REDE,

      Defendants.


                             SUPERSEDING INDICTMENT


The Grand Jury charges:



                                       COUNT 1

      From a time unknown but not later than on or about November 1, 2018, up to and

including on or about July 11, 2019, in the State and District of Colorado and elsewhere,

the defendants, JOSE ANTONIO CORRAL, a/k/a “Jose Antonio Corral Vasquez,” a/k/a

“Antonio,” a/k/a “Alan Valenzuela,” a/k/a “Alan Alejandro Gil Valenzuela,” GIL SANTINI

JESUS OTHON, CYNTHIA DAWN ALLEN, CARLTON LEROY ALLEN, and ASHLEY

NAOMI RANEE REDE, and others both known and unknown to the Grand Jury, did

knowingly and intentionally combine, conspire, confederate, and agree, with



                                           1
Case 1:19-cr-00325-WJM Document 86 Filed 10/22/19 USDC Colorado Page 2 of 5




interdependence, to distribute and possess with the intent to distribute: (1) 1 kilogram

and more of a mixture and substance containing a detectable amount of heroin, a

Schedule I controlled substance; and (2) 500 grams and more of a mixture and

substance containing a detectable amount of methamphetamine, a Schedule II

controlled substance, in violation of Title 21, United States Code, Section 841(a)(1),

(b)(1)(A)(i), and (b)(1)(A)(viii).

       All in violation of Title 21, United States Code, Section 846.



                                         COUNT 2

       On or about March 22, 2019, in the State and District of Colorado and elsewhere,

the defendant, JOSE ANTONIO CORRAL, a/k/a “Jose Antonio Corral Vasquez,” a/k/a

“Antonio,” a/k/a “Alan Valenzuela,” a/k/a “Alan Alejandro Gil Valenzuela,” did knowingly

and intentionally distribute and possess with intent to distribute 500 grams and more of

a mixture and substance containing a detectable amount of methamphetamine, a

Schedule II controlled substance, and intentionally did aid, abet, counsel, command,

induce, and procure the same.

       All in violation of Title 21, United States Code, Section 841(a)(1) and

(b)(1)(A)(viii), and Title 18, United States Code, Section 2.



                                         COUNT 3

       On or about June 23, 2019, in the State and District of Colorado and elsewhere,

the defendants, JOSE ANTONIO CORRAL, a/k/a “Jose Antonio Corral Vasquez,” a/k/a

“Antonio,” a/k/a “Alan Valenzuela,” a/k/a “Alan Alejandro Gil Valenzuela,” CYNTHIA

DAWN ALLEN, CARLTON LEROY ALLEN, and ASHLEY NAOMI RANEE REDE, did

                                             2
Case 1:19-cr-00325-WJM Document 86 Filed 10/22/19 USDC Colorado Page 3 of 5




knowingly and intentionally distribute and possess with intent to distribute 500 grams

and more of a mixture and substance containing a detectable amount of

methamphetamine, a Schedule II controlled substance, and intentionally did aid, abet,

counsel, command, induce, and procure the same.

       All in violation of Title 21, United States Code, Section 841(a)(1) and

(b)(1)(A)(viii), and Title 18, United States Code, Section 2.



                                         COUNT 4

       On or about June 23, 2019, in the State and District of Colorado and elsewhere,

the defendants, JOSE ANTONIO CORRAL, a/k/a “Jose Antonio Corral Vasquez,” a/k/a

“Antonio,” a/k/a “Alan Valenzuela,” a/k/a “Alan Alejandro Gil Valenzuela,” CYNTHIA

DAWN ALLEN, CARLTON LEROY ALLEN, and ASHLEY NAOMI RANEE REDE, did

knowingly and intentionally distribute and possess with intent to distribute 100 grams

and more of a mixture and substance containing a detectable amount of heroin, a

Schedule I controlled substance, and intentionally did aid, abet, counsel, command,

induce, and procure the same.

       All in violation of Title 21, United States Code, Section 841(a)(1) and (b)(1)(B)(i),

and Title 18, United States Code, Section 2.



                              FORFEITURE ALLEGATION

       1. The allegations contained in Counts 1 through 4 of this Indictment are hereby

re-alleged and incorporated by reference for the purpose of alleging forfeiture pursuant

to the provisions of Title 21, United States Code, Section 853.

       2. Upon conviction of the violations alleged in Counts 1 through 4 of this

                                             3
Case 1:19-cr-00325-WJM Document 86 Filed 10/22/19 USDC Colorado Page 4 of 5




Indictment involving violations of Title 21, United States Code, Sections 841(a)(1) and

846, the defendants, JOSE ANTONIO CORRAL, a/k/a “Jose Antonio Corral Vasquez,”

a/k/a “Antonio,” a/k/a “Alan Valenzuela,” a/k/a “Alan Alejandro Gil Valenzuela,” GIL

SANTINI JESUS OTHON, CYNTHIA DAWN ALLEN, CARLTON LEROY ALLEN, and

ASHLEY NAOMI RANEE REDE, shall forfeit to the United States, pursuant to Title 21,

United States Code, Section 853, any and all of the defendants’ right, title and interest

in all property constituting and derived from any proceeds obtained directly and

indirectly as a result of such offense, and in all property used, or intended to be used, in

any manner or part, to commit, or to facilitate the commission of such offense.

       3. If any of the property described above, as a result of any act or omission of

the defendants:

              (a) cannot be located upon the exercise of due diligence;

              (b) has been transferred or sold to, or deposited with, a third party;

              (c) has been placed beyond the jurisdiction of the Court;

              (d) has been substantially diminished in value; or

              (e) has been commingled with other property which cannot be subdivided

                  without difficulty;

it is the intent of the United States, pursuant to Title 21, United States Code, Section

853(p), as incorporated by Title 28, United States Code, Section 2461(c), to seek

//

//




                                             4
Case 1:19-cr-00325-WJM Document 86 Filed 10/22/19 USDC Colorado Page 5 of 5




forfeiture of any other property of said defendant up to the value of the forfeitable

property.


                                                  A TRUE BILL:




                                                 Ink signature on file in Clerk’s Office
                                                 FOREPERSON


JASON R. DUNN
United States Attorney

By: s/Peter McNeilly
PETER MCNEILLY
Assistant U.S. Attorney
U.S. Attorney’s Office
1801 California St., Ste. 1600
Denver, CO 80202
Telephone: 303-454-0200
Fax: 303-454-0406
E-mail: peter.mcneilly@usdoj.gov
Attorney for Government




                                             5
